DISSENTING OPINION OP
MR. JUSTICE WOLE.
I dissent from the judgment in this case. Examination of the terms of the contract as alleged in the complaint discloses provisions therein which are mutually destructive of one another; the parties first seem to have agreed that at the expiration of one year’s employment both parties should be at liberty to either quit or continue the relationship of employer and employed, which provision is wholly contradictory to the further provisions occurring later in the contract contemplating that if at the expiration of a year the *16performance of the duties of management by the plaintiff should have proved satisfactory he would be entitled to preference over others for employment thereafter. In such a state of contradictory provisions it would seem that that part of the agreement relating to the plaintiff’s preferential right to employment over others would have to be subordinated to the former provision leaving both parties at liberty to discontinue the relationship.
Furthermore, the contract set up in the complaint is silent as to the length of time that the plaintiff should be employed even in the event of his preferential right to sntíh employment being recognized. It could not be pretended that this was a contract for the life of the complainant conjointly with the continuance of the operations of the company in Porto Rico. So far as anything to the contrary is disclosed in the agreement alleged, the Sncreries Co., defendant, might have employed him for one day, or less, and then dismissed him from their service.
These considerations result in my being forced to the conclusion that the contract sued upon discloses no cause of action, because of the self-contradictory terms of the provisions thereof, and further that even if a breach thereof were technically actionable, it would be impossible for a court to find any tangible length of time upon which to find a measure for the damages suffered by the plaintiff, for the reason that the employment contemplated beyond the year has no stated duration.